Name: Council Regulation (EEC) No 3164/82 of 22 November 1982 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural products are processed and marketeda
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  agri-foodstuffs;  marketing; NA
 Date Published: nan

 27. 11 . 82 Official Journal of the European Communities No L 332/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3164/82 of 22 November 1982 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural products are processed and marketed THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas the conditions at present laid down do not make it possible to overcome the serious obstacles encountered by any economic measures in these regions of the Hellenic Republic ; Whereas, therefore, the conditions laid down in the said Regulation should be adjusted in order to corres ­ pond more closely to the situation in these regions ; whereas, in particular, the granting of greater amounts of aid and a higher rate of contribution by the Euro ­ pean Agricultural Guidance and Guarantee Fund, Guidance Section , may provide adequate encourage ­ ment for economic activities in these regions, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas the marketing and processing of agricultural products are inadequately developed and often ineffi ­ cient in all areas of the Hellenic Republic, with the exception of Greater Athens ; whereas the develop ­ ment of these activities and the improvement of the conditions under which they are carried on is of vital importance to the agricultural economy and indeed to the general economy of these regions, in which agri ­ culture is a basic activity ; whereas such an improve ­ ment would serve not only to increase and rationalize outlets for agriculture but would also play an im ­ portant part in directing and adjusting agricultural production in line with market requirements ; whereas it would thus facilitate attainment of the objectives of the other common measures peculiar to the regions under consideration ; Whereas, in particular, on account of the slow deve ­ lopment of the economy in general and the difficulties of a financial nature, economic measures relating to the processing and marketing of agricultural products can be stimulated in these regions of the Hellenic Republic only by a particularly intensive effort ; Whereas the conditions laid down in Regulation (EEC) No 355/77 (3), as amended by Regulation (EEC) No 3073/82 (4), are determined by reference to the situa ­ tion of agriculture in the regions ; Regulation (EEC) No 355/77 is hereby amended as follows : 1 . The last subparagraph of Article 16 (2) shall be replaced by the following : 'The estimated cost for 1983 and 1984 respectively shall be 156 million ECU.' 2 . Article 17a ( 1 ) shall be replaced by the following : ' 1 . By way of derogation from Article 17 (2): (a) the financial contribution of the recipient must be at least :  25 % in the case of projects carried out in the Mezzogiorno and in all areas of the Hellenic Republic, with the exception of Greater Athens,  35 % in the case of projects carried out in Languedoc-Roussillon and projects concern ­ ing wine carried out in the departments of(') OJ No C 209, 12 . 8 . 1982, p . 7. (2) OJ No C 304, 22 . 11 . 1982. (3) OJ No L 51 , 23 . 2. 1977, p . 1 . (4) OJ No L 325, 20 . 11 . 1982, p . 1 . ¢ Vaucluse, Bouches-du-RhÃ ´ne, Var, Ardeche and DrÃ ´me ; No L 332/2 Official Journal of the European Communities 27. 11 . 82 wine carried out in the departments of Vaucluse, Bouches-du-Rhone, Var, Ardeche and Drome.' (b) the aid granted by the Fund shall not exceed :  50 % for projects carried out in the Mezzo ­ giorno and in all areas of the Hellenic Republic , with the exception of Greater Athens,  35 % for projects carried out in Langue ­ doc-Roussillon and projects concerning Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982. For the Council The President U. ELLEMANN-JENSEN